Citation Nr: 0514951	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  03-28 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to vocational rehabilitation benefits under 
Chapter 31, Title 38, United States Code.

(An additional appeal concerning a claim for service 
connection back strain and claims for increased evaluations 
for service-connected degenerative joint disease, right knee, 
currently evaluated as 10 percent disabling, degenerative 
joint disease, left knee, currently evaluated as 10 percent 
disabling, and for residuals of a left wrist fracture, 
currently evaluated as 10 percent disabling, is addressed in 
a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1979 through May 
1990.  This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 proposal of the 
Vocational Rehabilitation and Employment Division (VR&E) of 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Fargo, North Dakota, which proposed 
to deny the veteran's claim for vocational rehabilitation 
benefits, and a July 2002 VR&E decision implementing the 
denial.  In August 2002, the veteran timely disagreed with 
the denial.  A statement of the case (SOC) was issued in 
November 2002.  In September 2003, following correspondence 
to and from the veteran, the RO advised the veteran that he 
could submit a timely substantive appeal prior to November 
19, 2003.  A substantive appeal was received by the VA M&ROC 
in October 2003.  


FINDING OF FACT

The veteran declined to complete the initial evaluation, an 
initial step required by statute, to conduct assessment of 
the feasibility of vocational goals and develop a vocational 
rehabilitation plan.  


CONCLUSION OF LAW

The criteria for entitlement to vocational rehabilitation and 
training benefits under Chapter 31, Title 38, United States 
Code, have not been met.  38 U.S.C.A. §§ 3101, 3102, 3106, 
3107 (West 2002); 38 C.F.R. §§ 21.1, 21.35, 21.40, 21.52, 
21.53, 21.57, 21.184, 21.198, 21.362 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to vocational 
rehabilitation benefits.  In particular, he contends that he 
is entitled to receive such benefits in the absence of his 
participation in initial evaluation, including a psychiatric 
assessment, and he contends that VA cannot require such 
assessment before benefits are awarded.

Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence.  See generally the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. §§ 
5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veterans Claims (the 
Court) has held, however, that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of the claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See DelaCruz v. Principi, 15 Vet. App. 
143, 149 (2001); see also Manning v. Principi, 16 Vet. App. 
534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 
(2001).

In the instant case, the veteran argues that VA cannot 
require him to participate in psychological assessment prior 
to authorizing vocational rehabilitation benefits.  
Specifically, he seeks to decline further assessment on the 
basis that his acceptance into his chosen program of studies 
and the proven statistics regarding employment of individuals 
who complete that program meets the criteria for 
authorization of vocational rehabilitation benefits.

As will be explained in greater detail below, even if the 
Board were to accept the veteran's contentions, this would 
not be enough to legally substantiate the claim.  Because the 
law and not the evidence is dispositive in the instant case, 
additional factual development would have no bearing on the 
ultimate outcome.  Accordingly, VCAA can have no effect on 
this appeal.  See DelaCruz, supra; see also Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable 
"because the law as mandated by statute and not the evidence 
is dispositive of the claim"].

The Board notes, however, that the veteran secured the 
services of a representative, was provided with ample 
opportunity to submit evidence and argument in support of his 
claim, has submitted numerous documents and arguments in 
support of his claim, and was given the opportunity to appear 
at a personal hearing if he so desired.  See 38 C.F.R. § 
3.103 (2004).  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose in this case, 
since the veteran's central argument is that regulations 
requiring assessment of feasibility of a veteran's proposed 
program of vocational rehabilitation should not be applied in 
his case.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Factual background

The veteran has been granted service connection for 
hypertension; degenerative joint disease, left knee; and for 
degenerative joint disease, right knee.  Each of these 
disorders have been evaluated as 10 percent disabling.  A 
Board decision on the same date as the decision herein 
awarded an increased, 20 percent, evaluation for left wrist 
disability.  In addition, noncompensable evaluations for 
acne, varicocele, and a sleep disorder are in effect.

In July 1998, the veteran applied for vocational 
rehabilitation benefits in North Carolina.  The veteran was 
scheduled for and participated in an initial evaluation of 
basic eligibility and entitlement in July 1999.  The 
counseling psychologist who conducted the July 1999 
evaluation concluded that the veteran met the requirements 
for basic eligibility and scheduled a meeting to evaluate the 
veteran's job interests, potential training programs, and 
other matters as necessary to formulate a vocational 
rehabilitation plan.  The veteran was advised to provide 
copies of college transcripts or grade reports and a resume, 
among other items.

Following this initial interview, the veteran was laid off 
from his job in October 1999.  He notified the counseling 
psychologist that he was receiving unemployment benefits.  
The veteran also notified the counseling psychologist that he 
planned to move to another state.  In December 1999, the 
veteran was advised by the counseling psychologist in North 
Carolina that his vocational rehabilitation claim would be 
placed in discontinued status pending receipt of a permanent 
address so that his vocational rehabilitation file could be 
transferred.  

In November 2000, the veteran met with a vocational 
rehabilitation counselor in North Carolina to again discuss 
his proposed move to North Dakota.  At that time, the veteran 
provided transcripts and labor market information obtained by 
mail.  The veteran indicated that he required medical care 
for a head injury, among other information related in that 
interview.  The vocational rehabilitation counselor 
determined that psychological evaluation was indicated.

In a letter issued in September 2001, the veteran was advised 
that his vocational rehabilitation claim was disallowed 
because he had not scheduled any further appointment to 
continue processing the claim.  The letter advised the 
veteran that, if he reopened his claim within one year from 
the date of the letter, processing of the claim would 
continue.  In March 2002, the veteran requested transfer of 
his vocational rehabilitation records to North Dakota.

In March 2002, a VR&E officer in North Dakota advised the 
veteran that his file had been received, and the claim was 
reopened.  The officer advised the veteran that 
psychological/psychiatric assessment previously recommended 
had not been completed, and that further planning regarding 
the vocational rehabilitation claim could not proceed until 
the initial evaluation was completed.

In a March 2002 letter, the veteran stated that his 
vocational rehabilitation claim had been turned down because 
of "substandard work" by VA Medical Center staff, and that, 
as a result, the veteran would not work or attend school.  
This letter was interpreted as a withdrawal of the veteran's 
claim for vocational rehabilitation benefits.  In late March 
2002, the veteran was advised that action on his vocational 
rehabilitation claim was stopped because of his letter 
indicating that he did not plan to complete evaluations 
needed to determine his eligibility for vocational 
rehabilitation services.  The veteran was advised that his 
claim would be denied if he failed to contact VA by April 26, 
2002.

In April 2002, the veteran characterized the rehabilitation 
counselor's actions as harassment and stated that the veteran 
had no further need of the program.  The veteran advised the 
rehabilitation counselor that he was "fired."  By a letter 
issued in July 2002, the veteran was advised that the 
proposed denial of his claim had been implemented.  In August 
2002, the veteran submitted a notice of disagreement with the 
denial of vocational rehabilitation benefits.

In August 2002, the veteran advised the Fargo VA Medical 
Center that his vocational rehabilitation claim had been 
denied based on certain diagnostic test results.  The VR&E 
officer responded to the veteran, indicating that he was 
unaware of the test results to which the veteran referred and 
reiterating that his claim had been closed because he did not 
wish to participate in psychiatric evaluation.  In August 
2002, the veteran, through his representative, requested a 
SOC.

In correspondence received in August 2003, the veteran 
indicated that no issues were required to be identified 
related to rehabilitation planning, as the veteran was 
accepted to the University at which he proposed to study 
based on his SAT scores and there was a 100 percent placement 
rate for his proposed program in the field of chemistry.  The 
veteran stated that, by law, psychiatric evaluation was 
voluntary and VA could not legally require him to undergo 
such examination.



Applicable law and regulations

A veteran is entitled to a program of rehabilitation services 
if the veteran has a service-connected disability of 20 
percent or more, and is determined to be in need of 
rehabilitation to overcome an employment handicap.  38 
U.S.C.A. § 3102; 38 C.F.R. § 21.40 (2004).  A veteran who 
applies for vocational rehabilitation benefits and who has a 
serious employment handicap is entitled to an initial 
evaluation to determine whether the achievement of a 
vocational goal is reasonably feasible.  38 U.S.C.A. 
§§ 3106(a), 3107.  If VA is unable to determine, in an 
initial evaluation, whether achievement of a vocational goal 
is feasible, the veteran must be afforded extended 
evaluation.  38 U.S.C.A. § 3106(c).

Before a service-disabled veteran may receive training and 
rehabilitation benefits under Chapter 31, three basic 
requirements must be met.  38 C.F.R. § 21.1(b).  The first 
requirement is that VA must determine whether the veteran 
meets the criteria for basic entitlement to services under 38 
C.F.R. § 21.40.  The second requirement is that the services 
necessary for training and rehabilitation must be identified 
by VA and the veteran.  38 C.F.R. § 21.1(b)(2).  The third 
requirement is that VA and the veteran must develop a written 
plan describing the program goals and the means through which 
those goals will be achieved.  38 C.F.R. § 21.1(b)(3).

A veteran seeking Chapter 31 vocational rehabilitation 
training will be assigned a specific case status.  38 C.F.R. 
§ 21.180(a).  The initial case status is "applicant" status.  
38 C.F.R. § 21.182.  Once the existence of a qualifying 
service-connected disability is established under 38 C.F.R. § 
21.40(a), an "initial evaluation" is scheduled.  38 C.F.R. § 
21.50(a).  

If the veteran attends the appointment for an initial 
evaluation the veteran progresses to "evaluation and planning 
status."  See 38 C.F.R. § 21.180(e)(1)-(4).  During 
evaluation and planning status, it is determined whether the 
veteran has an employment handicap under 38 C.F.R. § 21.40(b) 
and whether achievement of a vocational goal is feasible, and 
a plan is developed.  38 C.F.R. §§ 21.184(a)(1), 21.50.  

When a decision concerning achievement of a vocational goal 
cannot be made during the initial evaluation, 38 C.F.R. § 
21.57 provides for an extended evaluation, and the veteran's 
case may be assigned to "extended evaluation status."  38 
C.F.R. § 21.57(a), see 38 C.F.R. § 21.188 (outlining the 
procedures for moving an applicant from "evaluation and 
planning" status to "extended evaluation" status).  The 
determination of the need of an extended evaluation will be 
made by the counseling psychologist.  Id.

Achievement of a vocational goal will be found to be 
reasonably feasible when the following conditions are met: 
(1) a vocational goal must be identified; (2) the veteran's 
physical and mental conditions must permit training to begin 
within a reasonable period; and (3) the veteran must possess 
the necessary educational skills and background to pursue the 
goal.  38 C.F.R. § 21.53(d); see also 38 C.F.R. § 21.35(h).  
A "vocational goal" is defined as a gainful employment status 
consistent with a veteran's abilities, aptitudes, and 
interests.  38 C.F.R. § 21.35(h)(1).

The veteran is responsible for satisfactory conduct and 
cooperation in developing and implementing a program of 
rehabilitative services under Chapter 31.  38 C.F.R. § 
21.362(a).  In particular, a veteran requesting or being 
provided services under Chapter 31 must cooperate with VA 
staff in carrying out the initial evaluation and developing a 
rehabilitation plan.  38 C.F.R. § 21.362(c).  When a 
veteran's conduct or cooperation becomes unsatisfactory, 
services and assistance may be discontinued and assigned to 
"discontinued" status.  See 38 C.F.R. § 21.198(b)(2).

Analysis

It is not disputed that the veteran in this case, who has 
been granted service connection for bilateral knee 
disabilities, among other disabilities, is in receipt of 
disability compensation for disabilities which are more than 
20 percent disabling.  He has a serious employment handicap 
as defined in 38 C.F.R. § 21.35.  As such, he meets the basic 
eligibility requirements for consideration for vocational 
rehabilitation under Chapter 31, Title 38, United States 
Code, and he has been advised of that eligibility.  38 
U.S.C.A. §§ 3101, 3102; 38 C.F.R. §§ 21.35, 21.40.

However, the veteran in this case was also advised that 
assessment as necessary to develop a vocational 
rehabilitation goal and plan was necessary.  In particular, 
the veteran has been advised that psychological evaluation is 
required.  However, the veteran contends that VA cannot 
require that he undergo psychiatric evaluation.  

While the veteran has stated that he has been accepted into a 
program of study at a university, and he has stated that 
statistics establish that graduates of that program are able 
to obtain employment, the veteran has not provided evidence 
that establishes that he is able to complete the program.  
More importantly, the veteran has not completed initial 
evaluation and planning status, and no VA determination as to 
the feasibility of achievement of a vocational goal has been 
made.  In the absence of the basic requirements for 
authorization of training and rehabilitation benefits 
specified under Chapter 31, VA is not authorized to award 
those benefits.  38 U.S.C.A. §§ 3106, 3107; 38 C.F.R. 
§§ 21.1, 21.40, 21.50, 21.53.

The veteran contends that no further evaluation may be 
required by VA.  Rather, the veteran contends that VA should 
award vocational rehabilitation benefits based on the 
evidence of record.  However, the veteran has not provided 
any alternative evidence of psychological or psychiatric 
assessment which would support the feasibility of the 
education program the veteran seeks to pursue, nor has he 
provided any evidence that he is now willing to cooperate 
with further vocational planning and evaluation.  

The statutory and regulatory provisions governing awards of 
vocational rehabilitation benefits require that that the 
veteran cooperate with VA staff, including participation in 
an initial evaluation for vocational rehabilitation planning 
purposes.  The veteran contends that VA cannot require him to 
undergo psychological or psychiatric evaluation.  Under those 
circumstances, however, VA cannot award monetary vocational 
rehabilitation benefits until the criteria required by 
statute for such benefits have been met.  

Although VA cannot compel the veteran to undergo any 
examination, the veteran cannot substantiate his claim for 
vocational rehabilitation benefits without undergoing 
examinations as necessary to meet the criteria for such 
benefits.  Rather, the veteran's statements that he cannot be 
required to complete further evaluation were properly 
interpreted as a withdrawal of the claim for vocational 
rehabilitation benefits.  

The Board is unable to find any statutory and regulatory 
provisions which allow the award of vocational rehabilitation 
benefits in the absence of completion of evaluation for such 
benefits.  The veteran's claim that he meets the criteria for 
an award of vocational rehabilitation benefits must be 
denied.


ORDER

The appeal for vocational rehabilitation benefits under 
Chapter 31, Title 38, United States Code, is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


